DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for implementing integrating mixed-input systems, the method comprising: determining real input based on real device space tracker data associated with a physical mixed-input device; determining virtual input based on virtual device space tracker data associated with a virtual mixed-input device, generating an interaction context from a predefined set of two or more interaction contexts, wherein the predefined set of two or more interaction contexts are virtual experiences, wherein the predefined set of two or more interaction contexts are virtual experiences that support dynamic virtual-based position correction of virtual space input interfaces; wherein a first predefined interaction context comprises temporarily rescaling the virtual space input interface upon determining a size difference between a virtual input space interface and a physical mixed-input device interface; wherein the interaction context is generated based on the real device space tracker data and the virtual device space tracker data for a virtual space input interface; integrating the real device space tracker data and the virtual device space tracker data to determine a virtual space input for the virtual space input interface based on the real input and the virtual input in the interaction context; and communicating the virtual space input to control the virtual space input interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627